Title: From George Washington to Alexander McDougall, 29 September 1780
From: Washington, George
To: McDougall, Alexander


                        Dear Sir
                            
                            
                            Head Quarters Orange Town 29th Sepr 1780
                        
                        I find upon my arrival at this place that the expected supply of Flour has not come on from the Southward,
                            and that we have only Bread for this day and tomorrow, including one hundred Barrels of Flour already drawn down from the
                            point. I am therefore under the necessity, but very reluctantly, of ordering down two hundred Barrels more.
                        You will be pleased to write immediately to Colo. Hay or his deputy and desire him to send down to you
                            whatever quantity of Flour he may have on the upper part of the River. I am Dear Sir Your most obt Servt
                        
                        Go: Washington
                            P.S. The Affair of André and Smith will probably detain Genl St Clair somewhat longer than was
                                expected. You will be pleased to remain till he relieves you—in the mean time making the necessary arrangements.
                        
                        
                    